DETAILED ACTION
This action is in reply to papers filed 11/14/2021.  Claims 56-75 are pending and examined herein.
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20190038776A1, published 2/7/2019.

Withdrawn Objection(s)
In view of the amendments to each of claim 61 and 70, the objection to said claims are withdrawn. 

Withdrawn Rejection(s)
Applicant’s arguments, see Applicant’s Arguments/Remarks Pgs. 7, filed 11/14/2021, with respect to the 35 U.S.C §102(a)(1)/(a)(2) rejection of claims 56-57, 63-67 and 72-75 as being anticipated by Black et al. have been fully considered. The 102 (a)(1)/(a)(2) rejection of claims 56-57, 63-66 and 75 has been withdrawn. It is noted that the rejection has been withdrawn as the claims have been amended. Specifically, independent claims have been amended to recite, inter alia, “..wherein the target sequence within intron 44 and the target sequence within intron 55 are separated from each other by 700 kb or more...” This limitation is not taught by Black et al. 
Applicant’s arguments, see Applicant’s Arguments/Remarks Pgs. 8-12, filed 11/14/2021, with respect to the 35 U.S.C §103 (a) rejection of claim 58 as being unpatentable over Black et al. and Zetsche et al. have been fully considered. The 103 (a) rejection of claim 58 has been withdrawn. It is noted that the rejection has been withdrawn as the rejection of independent claim 56 has been withdrawn. 
Applicant’s arguments, see Applicant’s Arguments/Remarks Pgs. 8-12, filed 11/14/2021, with respect to the 35 U.S.C §103 (a) rejection of claim 59-61 and 68-71 as being unpatentable over Black et al. and Huston et al. have been fully considered. The 103 (a) rejection of claims 59-61 has been withdrawn. It is noted that the rejection has been withdrawn as the rejection of independent claim 56 has been withdrawn. 
Applicant’s arguments, see Applicant’s Arguments/Remarks Pgs. 8-12, filed 11/14/2021, with respect to the 35 U.S.C §103 (a) rejection of claim 62 as being unpatentable over Black et al. and Frendewey et al. have been fully considered. The 103 (a) rejection of claim 62 has been withdrawn. It is noted that the rejection has been withdrawn as the rejection of independent claim 56 has been withdrawn. 

Maintained Rejection(s)
Applicant's arguments filed 11/3/2021, with respect to the 102 (a)(1)/(a)(2) rejection of claim  67 and 72-74 as being anticipated by Black et al.  has been fully considered but they are not persuasive. Applicant’s arguments will be addressed following maintained rejection.
Applicant's arguments filed 11/3/2021, with respect to the 103 (a) rejection of claim 68-71 as being unpatentable over Black et al. and Huston et al. has been fully considered but they are not persuasive. Applicant’s arguments will be addressed following maintained rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 56-66 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of modifying a mutant dystrophin gene in a mutant dystrophin gene comprising cell's genome, the method comprising introducing into the cell in vitro a) CRISPR/Cas9 endonuclease, or a nucleic acid comprising a nucleotide sequence encoding the CRISPR/Cas9 endonuclease; and b) first and second CRISPR/Cas9 guide RNAs corresponding to the CRISPR/Cas9 endonuclease, or one or more nucleic acids comprising nucleotide sequences encoding the first and second CRISPR/Cas9 guide RNAs, wherein the first CRISPR/Cas9 guide RNA comprises a guide sequence that hybridizes to a target sequence within intron 44 of the mutant dystrophin gene, and the second CRISPR/Cas9 about 700 kb; wherein the modified mutant dystrophin gene encodes an in‐frame transcript with flanking exon 44 joined with flanking exon 56 and has an intron therebetween of about 1 kb, wherein said intron comprises about 500 bp of the 3′ end of intron 44 and the 5′ end of intron 55; and wherein said introducing results in a deletion of about 700 kb of the mutant dystrophin gene comprising exons 45‐55,
does not reasonably provide enablement for any other embodiment.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  
Enablement is considered in view of the Wands factors (MPEP 2164.01 (a)). The court in Wands states that “Enablement is not precluded by the necessity for some experimentation such as routine screening. However, experimentation needed to practice the invention must not be undue experimentation. The key word is ‘undue.’ Not ‘experimentation;” (Wands, 8 USPQ2d 104). Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention. “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighting many factual considerations.” (Wands, 8 USPQ2d 1404). The factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation required is “undue” include, but are not limited to: 

•	(B) The nature of the invention;
•	(C) The state of the prior art;
•	(D) The level of one of ordinary skill; 
•	(E) The level of predictability in the art; 
•	(F) The amount of direction provided by the inventor; 
•	(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure
Furthermore, the USPTO does not have laboratory facilities to test if an invention will function as claimed when working examples are not disclosed in the specification. Therefore, enablement issues are raised and discussed based on the state of knowledge pertinent to an art at the time of the invention. And thus, skepticism raised in the enablement rejections are those raised in the art by artisans of expertise.
All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
The Nature of the Invention
The Breadth of the Claims: The breadth of the claims is excessive with regard to the environment in which the cell is modified, the Class II CRISPR/Cas endonuclease utilized in the method, and the deletion size in the mutant dystrophin gene.
Amount of Direction Provided by Inventor/Working Examples: The specification at para. 273 discloses mutations in DMD disrupt the reading frame, prevent dystrophin translation, and cause Duchenne muscular dystrophy (DMD). A CRISPR/Cas9 platform applicable to 60% of DMD patient mutations is described. The platform was applied to DMD-derived hiPSCs where successful deletion and non-homologous end joining of up to 725 kb reframed the DMD gene. Use of hiPSCs allowed for evaluation of dystrophin in disease relevant cell types. Cardiomyocytes and skeletal muscle myotubes derived from reframed hiPSC clonal lines had restored dystrophin protein. The internally deleted dystrophin was functional as demonstrated by improved membrane integrity and restoration of the dystrophin glycoprotein complex in vitro and in vivo. Furthermore, miR31 was reduced upon reframing, similar to observations in Becker muscular dystrophy.
At para. 276, the specification teaches that in order to delete exons 45-55 of DMD, gRNAs were designed to target introns 44 and 55 and that gRNA sites were chosen to only retain ˜500 bp of the intron next to each of the flanking exons (44 and 56).” The specification goes on to state that the rationale for this design was to develop gRNAs applicable to as many patient mutations as possible and to ensure a small functional chimeric intron is generated. During NHEJ, the 3′ end of intron 44 and the 5′ end of intron 55 join to create a ˜1 kb chimeric intron (FIG. 2A). Introns generated in this manner are expected to be functional and splice correctly to create an in-frame transcript, with exon 44 joined with exon 56.
Para. 287+ and Para. 290+ describe in vitro and in vivo assays measuring functionality of the cardiomyocytes and skeletal myotubes derived from the DMD-derived hiPSCs. Specifically, para. 290 describes injecting skeletal muscle cells derived from wild type and reframed hiPSC line into the tibialis anterior of NSG-mdx mice and observing correctly localized dystrophin and β-dystroglycan. In addition, at para. 291, the specification teaches hDMD mice were electroporated with a GFP plasmid into one FDB muscle. Multiplex PCR on genomic DNA harvested from the FDB muscle of hDMD mice electroporated with the CRISPR plasmids containing gRNAs 44C4 and 55C3 demonstrated a deleted PCR product in one mouse. Sequencing of the rejoining region confirmed effective exon 45-55 deletion and revealed a 1 bp insertion at the intron 44 (I44) and 55 (I55) boundary.
The State of the Prior Art:  On background, Chemello et al. (J Clin Invest. 2020 Jun 1; 130(6): 2766–2776.) teach DMD myoediting is designed, in most cases, to change the DMD out-of-frame mutation to generate a Becker muscular dystrophy (BMD) in-frame form of dystrophin, a truncated but functional form of the protein. However, there are also DMD mutations that cannot be corrected by current iterations of myoediting — for example, large deletions of essential portions of the N- or C-terminal domains. An important consideration of myoediting is that the CRISPR/Cas system in muscle, a postmitotic tissue, uses NHEJ repair to rejoin the DSB and generates unpredictable INDELs at the cleavage site. Continuing, Chemello teaches one potential means to remove a DMD mutation is by exon deletion. This myoediting strategy requires two sgRNAs, flanking the mutated DMD exon, to simultaneously cut in the presence of Cas and excise the exon. The location of the two sgRNAs is critical to ensure that the remaining exons will splice correctly to yield truncated but functional dystrophin. This off-target mutagenesis has not been thoroughly assessed in vivo and that CRISPR/Cas off-target activity has been analyzed only at predicted sites (Paragraph bridging Pg. 2769 and 2770; Pg. 2773, paragraph bridging Col. 1 and Col. 2). Cox et al. (Nat Med. 2015 February ; 21(2): 121–131) warns that a major difficulty includes controlling the distribution and consequently the dosage of genome editing nucleases in vivo, leading to off-target mutation profiles that may be difficult to predict (Paragraph bridging Pg. 7 and Pg. 8).
What the teachings of Chemello et al. and Cox et al. indicate is that significant challenges remain as it relates to CRISPR/Cas mediated genomic modification in vivo. Particularly concerning is Chemello’s teaching that use of two sgRNAs in the deletions of exons- as presently claimed- can generate unpredictable genome modifications including exogenous DNA integration or aberrant splicing at the cut sites. This is notable given the fact that the in vivo, which according to Cox, are difficult to predict. 
With respect to CRISPR endonucleases, Park et al. (Nat Commun. 2018 Aug 17;9(1):3313.)) teach that among class 2 proteins, Streptococcus pyogenes Cas9 (SpCas9) has been the most actively investigated. SpCas9 has been extensively engineered, optimized, and delivered both in vitro and in vivo using a variety of different modalities and methods (Pg. 2, Col. 1, para. 1). By contrast, fewer optimizations have been accomplished for the more recently discovered CRISPR-Cpf1. Teng et al. (Genome Biology volume 20, Article number: 15 (2019)) teach several unique features make Cpf1 (Cas12a) distinguishable from Cas9. First, Cas12a is a single crRNA-guided endonuclease, while Cas9 is guided by a dual-RNA system consisting of a crRNA and a trans-activating crRNA (tracrRNA). Second, Cpf1 recognizes a 5′ T-rich protospacer adjacent motif (PAM), different from the 3′ G-rich PAM utilized by Cas9. Third, after cleavage of double-stranded DNAs (dsDNAs), Cpf1 generates staggered ends distal to the PAM site, whereas Cas9 introduces blunt ends within the PAM-proximal target site. Moreover, RuvC and Nuc domains of Cpf1 are responsible for target DNA cleavage, whereas Cas9 uses the RuvC and HNH endonuclease domains to cleave the target DNAs (Pg. 1, Col. 1). Problematic in the significant differences described in Teng is that Park teaches Cpf1 use in research and therapeutic settings is limited and that this may be due to the nuclease activity of Cpf1 or the challenges associated with delivering Cpf1 in vitro and in vivo
As outlined above, the specification only teaches gene editing using a CRISPR/Cas9 endonuclease. No other class 2 endonucleases were used. As delineated in both Park and Teng, significant differences in structure and modes of operation exist between Cas9 and Cpf1 endonucleases. Accordingly, one of ordinary skill in the art could not predictably extrapolate the results of a CRISPR/Cas9 gene modification to any class 2 endonuclease, let alone a Cpf1 endonuclease.
Young et al. (Cell Stem Cell. 2016 Apr 7; 18(4):533-40.; Ref. 3 in IDS filed 9/22/19), which was published in 2016 and identifies the inventive entity as authors, taught the “… largest CRISPR/Cas9-mediated deletion shown to date” in DMD-derived hiPSCs whereby successful deletion and NHEJ of up to 725 kb reframed the DMD gene (Abstract). As echoed in the specification, Young teaches that in order to delete exons 45–55 of DMD, gRNAs were designed to target introns 44 and 55 and that gRNA sites were chosen to only retain ∼500 bp of the intron next to each of the flanking exons (44 and 56) to ensure that a small functional chimeric intron is generated and splices correctly to create an in-frame transcript, with exon 44 joined with exon 56 (bottom of Pg. 2). This is striking because, as previously indicated, Chemello et al. (published in 2020) taught large deletions of essential portions of the N- or C-terminal domains of the DMD gene cannot be corrected by current iterations of myoediting. There are two notable things here. First, the teaching by Chemello is important as the breadth of the instant claims (700 kb or more) encompasses deletions that include the N- or C-terminal domains, which according to Chemello, would result in an inability of cut DMD gene to reframe. Second, Inventor’s own work admits that, around the time of filing (2/2016), a deletion of 725 kb between exon 45-55 was the largest CRISPR/Cas9-mediated deletion shown to result in a 
The level of Predictability in the Art/Conclusion: The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue. Due to the large quantity of experimentation necessary to establish the use of any class 2 CRISPR/Cas endonuclease in the claimed method, the breadth of the claims which encompasses the deletion of more than 700 kb in the DMD gene, the state of the art which (1) establishes significant differences in modes of operation between class 2 Cas9 endonuclease and class 2 Cpf1 endonuclease and (2) the unpredictability in reframing a functional DMD dystrophin when large deletions are made in the DMD gene, the lack of guidance or evidence in the specification regarding use of any non-Cas9 endonuclease and any deletion larger than 725 kb in the DMD gene, it would have required undue experimentation for one skilled in the art at the time of the invention to practice over the full scope of the invention claimed. Thus, limiting the claimed invention to the scope above would be proper.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 75 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating Duchenne muscular dystrophy (DMD) in an individual having DMD, the method comprising: a) modifying a mutant dystrophin gene in the genome of a dystrophin expressing cell obtained from the individual, the method comprising introducing into the cell in vitro: i) a CRISPR/Cas9 endonuclease, or a nucleic acid comprising a nucleotide sequence encoding the CRISPR/Cas9 endonuclease; and ii) first and second CRISPR/Cas9 guide RNAs corresponding to the CRISPR/Cas9 endonuclease, or one or more nucleic acids comprising nucleotide sequences encoding the first and second CRISPR/Cas9 guide RNAs, wherein the first CRISPR/Cas9 guide RNA comprises a guide sequence that hybridizes to a target sequence within intron 44 of the mutant dystrophin gene, and the second CRISPR/Cas9 guide RNA comprises a guide sequence that hybridizes to a target sequence within intron 55 of the mutant dystrophin gene, wherein the target sequence within intron 44 and the target sequence within intron 55 are separated from each other by about 700; wherein the modified mutant dystrophin gene encodes an in‐frame transcript with flanking exon 44 joined with flanking exon 56 and has an intron therebetween of about 1 kb, wherein said intron comprises about 500 bp of the 3′ end of intron 44 and the 5′ end of intron 55; and wherein said introducing results in a deletion of about 700 kb of the mutant dystrophin gene comprising exons 45‐55, thereby producing a modified cell; and b) introducing the modified cell at or near a muscle in the individual,

Enablement is considered in view of the Wands factors (MPEP 2164.01 (a)). The court in Wands states that “Enablement is not precluded by the necessity for some experimentation such as routine screening. However, experimentation needed to practice the invention must not be undue experimentation. The key word is ‘undue.’ Not ‘experimentation;” (Wands, 8 USPQ2d 104). Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention. “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighting many factual considerations.” (Wands, 8 USPQ2d 1404). The factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation required is “undue” include, but are not limited to: 
•	(A) The breadth of the claims; 
•	(B) The nature of the invention;
•	(C) The state of the prior art;
•	(D) The level of one of ordinary skill; 
•	(E) The level of predictability in the art; 
•	(F) The amount of direction provided by the inventor; 
•	(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure
Furthermore, the USPTO does not have laboratory facilities to test if an invention will function as claimed when working examples are not disclosed in the specification. Therefore, enablement issues are raised and discussed based on the state of knowledge pertinent to an art at the time of the invention. And thus, skepticism raised in the enablement rejections are those raised in the art by artisans of expertise.
All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
The Nature of the Invention: The inventive concept in the instant application is a method of CRISPR-Cas9 mediated modification of DMD-derived hiPSCs and subsequent differentiation of said hiPSCs into cardiomyocytes and skeletal muscle myotubes with restored dystrophin protein and transplantation of said differentiated cells into a muscle site. 
The Breadth of the Claims: The breadth of the claim is excessive with regard to the cell type obtained from the individual and the site in which the modified cell is transplanted to. 
Amount of Direction Provided by Inventor/Working Examples: The specification at para. 273 discloses mutations in DMD disrupt the reading frame, prevent dystrophin translation, and cause Duchenne muscular dystrophy (DMD). A CRISPR/Cas9 platform applicable to 60% of DMD patient mutations is described. The platform was applied to DMD-derived hiPSCs where successful deletion and non-homologous end joining of up to 725 kb reframed the DMD gene. Use of hiPSCs allowed for evaluation of dystrophin in disease relevant cell types. Cardiomyocytes and skeletal muscle myotubes derived from reframed hiPSC clonal in vitro and in vivo. Furthermore, miR31 was reduced upon reframing, similar to observations in Becker muscular dystrophy.
At para. 276, the specification teaches that in order to delete exons 45-55 of DMD, gRNAs were designed to target introns 44 and 55 and that gRNA sites were chosen to only retain ˜500 bp of the intron next to each of the flanking exons (44 and 56).” The specification goes on to state that the rationale for this design was to develop gRNAs applicable to as many patient mutations as possible and to ensure a small functional chimeric intron is generated. During NHEJ, the 3′ end of intron 44 and the 5′ end of intron 55 join to create a ˜1 kb chimeric intron (FIG. 2A). Introns generated in this manner are expected to be functional and splice correctly to create an in-frame transcript, with exon 44 joined with exon 56. This teaching is notable as it is clear that a functional dystrophin protein is required to treat the individual having DMD. 
Para. 287+ and Para. 290+ describe in vitro and in vivo assays measuring functionality of the cardiomyocytes and skeletal myotubes derived from the DMD-derived hiPSCs. Specifically, para. 290 describes injecting skeletal muscle cells derived from wild type and reframed hiPSC line into the tibialis anterior of NSG-mdx mice and observing correctly localized dystrophin and β-dystroglycan. In addition, at para. 291, the specification teaches hDMD mice were electroporated with a GFP plasmid into one FDB muscle. Multiplex PCR on genomic DNA harvested from the FDB muscle of hDMD mice electroporated with the CRISPR plasmids containing gRNAs 44C4 and 55C3 demonstrated a deleted PCR product in one mouse. 
The State of the Prior Art:  Lev et al. (J Biol Chem. 1987 Nov 25;262(33):15817-20.) teach a partial cDNA clone for the Duchenne’s muscular dystrophy (DMD) locus was used to investigate the expression of this locus in human muscle in vitro. Hybridization to a 14-kilobase RNA transcript was demonstrated in both fetal and mature human skeletal muscle and four lines of human muscle cells in culture. The DMD transcript was not detected in cultured cells outside the muscle lineage (Pg. 15817, Abstract). On background, Miyagoe-Suzuki (World J Stem Cells. 2017 Jun 26;9(6):89-97) teaches muscle satellite cells are skeletal muscle-specific stem cells that reside between the muscle basement membrane and the plasma membrane of myofibers in a G0 state in adult muscle. When muscle is damaged, satellite cells are activated, proliferate (myoblasts), and fuse with injured myofibers to repair muscle tissue. In Duchenne muscular dystrophy (DMD), however, muscle satellite cells are exhausted by repeated cycles of muscle degeneration and regeneration. As a result, myofibers are replaced by fibrotic tissue and adipocytes. Continuing, Miyagoe-Suzuki teach in vitro testing has demonstrated that satellite cells lose their regenerative ability during expansion in culture and that it is not possible to prepare fresh myoblasts in large quantities from limited donor muscle tissues (Pg. 90, paragraph bridging Col. 1 and Col. 2). Danisovic et al. (Cells. 2018 Dec; 7(12): 253.) note that the generation of iPSCs with disease-specific phenotypes provides an unlimited source for the comprehensive study of DMD pathology, drug screening, and possible cell-based therapy. Danisovic adds that several authors examined DMD-iPSC-derived cardiomyocytes and found 
In sum, these references make clear that the expression of the DMD gene is limited to cells of the muscle lineage. In fact, the specification agrees and at para. 285 explicitly notes that because hiPSCs do not express dystrophin, said hiPSCs cells were differentiated to cells that do- cardiomyocytes and skeletal muscle myotubes. While any cell can be modified to comprise the DMD gene (e.g. iPS cells), these teachings make clear that expression of the DMD gene is limited to cells of the muscle lineage. Implicit in the claimed method of treating DMD is the production of dystrophin protein to restore the loss of dystrophin protein caused by DMD. The art teaches only cells of the muscle lineage are able to produce such functional dystrophin. 
With respect to the site of treatment, Messner et al. (Stem Cell Res Ther. 2021 Feb 24; 12(1):146) notes that there is evidence that the success of mesenchymal stem cell (MSC) engraftment highly depends on the route of administration. Despite reports suggesting that MSC successfully home to injured muscle after intravenous (IV) injection, the favored route of administration in clinical trials was intramuscular injection (Pg. 12, Col. 2, para. 3). Braid et al. (Cytotherapy. 2018 Feb;20(2):232-244.) explains that numerous studies have consistently demonstrated that IV-infused cells largely become trapped in the capillaries of the lungs, where they fail to survive longer than a few days (Pg. 232, para. bridging Col. 1 and Col. 2). Pertinent to the instant claim, Tedesco et al. (J Clin Invest. 2010 Jan 4; 120(1): 11–19.) adds that previous unsolved problems still prevent the use of muscle stem/progenitor cells to systemically treat patients with muscular dystrophy: in particular, the inability of these cells to cross the endothelial wall makes systemic delivery impossible and prevents possible healing of the Skuk et al. (Journal of Neuropathology & Experimental Neurology, Volume 72, Issue 8, August 2013, Pgs. 723–734) adds that when myogenic cells are transplanted in muscles, engraftment occurs only in the trajectories of cell injection. Continuing, Skuk teaches that until recently, it was believed that this was because the grafted myoblasts remain motionless in the trajectories of injection and fuse only with the myofibers with which they come into direct contact. However, Skuk notes that we now know that grafted myoblasts can migrate several millimeters in the muscle of primates but seemingly only to participate in myofiber regeneration (Pg. 723, Col. 2, para. 2). And while para. 291 describes electroporation of a plasmid into the muscle of the hDMD mice, electroporation in a clinical setting is rare mostly due to an inability to transfer genes to a large area of tissue (see Sokolowska et al. (Int. J Mol Sci. 2019 Jun; 20(11): 2776.) at Pg. 12, last paragraph). Given these teachings, an undue burden would be placed on the ordinary artisan to perform the method of treatment, as claimed.  
The level of Predictability in the Art/Conclusion: Accordingly, in view of the limited teachings by the art, with regard to the cells that the express the dystrophin gene and the unpredictable state of the art with respect to cell delivery to muscles, it would have required the skilled artisan to practice undue experimentation to arrive at the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim Interpretation: Claim 67 has been amended to recite “…wherein the target sequence within intron 44 and the target sequence within intron 55 are separated from each other by 700 kb or more, and wherein the first and second target sequences are separated from each other by 700 kb or more.” These limitations do not structurally limit the claimed kit. Claim 67, in full, is copied below. 

    PNG
    media_image1.png
    563
    977
    media_image1.png
    Greyscale


Note that in both (i) and (ii), all that is required is a first or second CRISPR/Cas guide RNA (or a nucleic acid comprising a nucleotide sequence encoding the first or second CRISPR/Cas guide RNA) to comprise a guide sequence having 100% complementarity over 17 or more contiguous nucleotides with a first or second target sequence corresponding to intron 44 or intron 55, respectively, of the human dystrophin gene. There is no requirement for the kit to comprise the dystrophin gene which comprises intron 44 and of intron 55. Accordingly, limitations drawn to the target sequence of intron 44 and the target sequence of intron 55 (e.g.  ‘separated from each other by 700 kb or more’) are non-limiting because these introns are not required to be in the kit. 
Claim(s) 67 and 72-74 remain rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Black et al. (WO2014197748A2, Identified as ‘UNIV DUKE’ under Foreign Patents in IDS filed 8/8/2018, previously cited). 

Regarding claim 67, Black discloses a kit (Pg. 6, para. 19) for modifying a mutant dystrophin gene in a cell's genome (Pg. 5-6, para. 18), the kit comprising (i) a first CRISPR/Cas single guide RNA (as in claim 72, claim 73 and claim 74) (Pg. 37, para. 168), wherein the first CRISPR/Cas guide RNA comprises a guide sequence having 100% complementarity over 17 or more contiguous nucleotides with a first target sequence corresponding to intron 44 of the human dystrophin gene (Pg. 43, para. 186; Pg. 91+ Table 6 ‘SEQ ID NO: DCR6’), and (ii) a second CRISPR/Cas single guide RNA (as further in claim 72, claim 73 and claim 74), wherein the second CRISPR/Cas guide RNA comprises a guide sequence having 100% complementarity over 17 or more contiguous nucleotides with a second target sequence corresponding to intron 55 of the human dystrophin gene(Pg. 43, para. 186; Pg. 91+Table 6 ‘SEQ ID NO: DCR7’). With respect to ‘wherein’ clauses in claim 67, as noted in the ‘Claim interpretation’, these limitations are not given any structural weight. This is because the claimed invention is drawn to a kit comprising various elements. The ‘wherein’ clauses are intended results of the use of the kit and are immaterial to the claimed kit because the process of using the elements in the kit is not what is being claimed. See MPEP 2114 (II). [A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)
Accordingly, Black anticipates the claimed invention. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 68-71 remain rejected under 35 U.S.C. 103 as being unpatentable over Black et al. (WO2014197748A2, Identified as ‘UNIV DUKE’ under Foreign Patents in IDS filed 8/8/2018)  as applied to claims 67 and 72-74  above, and further in view of Huston et al. (PgPub WO2016161380A1, Filed 4/1/2016, PRIORITY DATE 4/1/2015, previously cited).

The teachings of Black are relied upon as detailed above. However Black fails to teach (1) the guide sequence of the first CRISPR/Cas guide RNA comprises (a) the 17 nucleotide sequence set forth in any of SEQ ID NOs: 1155-1159 or (b) the 20 nucleotide sequence set forth in any of SEQ ID NOs: 1150-1154 and SEQ ID NOs: 1223-1269 (as in claim 68); (2) the guide sequence of the second CRISPR/Cas guide RNA comprises (a) the 17 nucleotide sequence set forth in any of SEQ ID NOs: 1175-1179 or (b) the 20 nucleotide sequence set forth in any of SEQ ID NOs: 1170-1174 and SEQ ID NOs: 1318-1365 (as in claim 69) or (3) that the guide sequence of the first CRISPR/Cas guide RNA comprises the 17 nucleotide
sequence GAAAUUAAACUACACAC (SEQ ID NO: 1158), and the guide sequence of the second CRISPR/Cas guide RNA comprises the 17 nucleotide sequence AUGAUGCUAUAAUACCA (SEQ ID NO: 1177); or (b) the guide sequence of the first CRISPR/Cas guide RNA comprises the 20 nucleotide sequence GUUGAAAUUAAACUACACAC (SEQ ID NO: 1153) and the guide sequence 
Before the effective filing date of the claimed invention, Huston et al. taught CRISPR/CAS related compositions and methods for treatment of DMD (Abstract). At Pg. 7, lines 28-32, Huston teaches targeting domains for use in gRNAs for altering a DMD target position. Huston adds that the targeting domains of each gRNAs can comprise nucleotide sequences set forth in SEQ ID NOs: 206-826366. Huston teaches the target site of said domains were intron 44 and intron 55 (as in claim 71, in-part) (Pg. 121, lines 25-31).
Regarding claim 68 (b) and claim 70(b) (in-part), Huston et al. teach a sequence that is 100% identical to SEQ ID NO: 1153 (as in claim 71, in-part). The sequence comparison between the sequence of Huston and SEQ ID No: 1153 is copied below. This sequence can be found on pg. 608 of the provided modified provisional. This sequence is identified as DMD-27309/SEQ ID NO: 27695.
RESULT 1
;  APPLICANT: EDITAS MEDICINE
;  APPLICANT:HSU, Patrick David
;  APPLICANT:MAEDER, Morgan Lee
;  APPLICANT:ODONNELL, Penrose
;  APPLICANT:TYCKO, Joshua C.
;  APPLICANT:HUSTON, Nicholas C.
;  TITLE OF INVENTION: CRISPR/CAS-RELATED METHODS AND COMPOSITIONS FOR TREATING DUCHENNE
;  TITLE OF INVENTION:MUSCULAR DYSTROPHY AND BECKER MUSCULAR DYSTROPHY

  Query Match             100.0%;  Score 20;  DB 73;  Length 20;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GUUGAAAUUAAACUACACAC 20
              ||||||||||||||||||||
Db          1 GUUGAAAUUAAACUACACAC 20

Regarding claim 69 (b) and claim 70(b), Huston et al. teach a sequence that is 100% identical to SEQ ID NO: 1172 (as further in claim 71). The sequence comparison between the sequence of Huston and SEQ ID No: 1172 is copied below.  This sequence can be found on pg. 128 of the provided modified provisional application. This sequence is identified as DMD-5736/SEQ ID NO: 6122.
RESULT 1
;  APPLICANT: EDITAS MEDICINE
;  APPLICANT:HSU, Patrick David
;  APPLICANT:MAEDER, Morgan Lee
;  APPLICANT:ODONNELL, Penrose
;  APPLICANT:TYCKO, Joshua C.
;  APPLICANT:HUSTON, Nicholas C.
;  TITLE OF INVENTION: CRISPR/CAS-RELATED METHODS AND COMPOSITIONS FOR TREATING DUCHENNE
;  TITLE OF INVENTION:MUSCULAR DYSTROPHY AND BECKER MUSCULAR DYSTROPHY
;  

  Query Match             100.0%;  Score 20;  DB 73;  Length 20;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 UGUAUGAUGCUAUAAUACCA 20
              ||||||||||||||||||||
Db          1 UGUAUGAUGCUAUAAUACCA 20


When taken with the teachings of Black et al., one of ordinary skill in the art would have found it prima facie obvious to use the guide sequences taught in Huston in the CRISPR mediated gene editing system of Black et al. The skilled artisan would have had a reasonable expectation of achieving the goal of treating DMD, as so set forth in Black et al., because Huston teaches their targeting domains are for use in gRNAs for altering a DMD target position.
Thus, the claimed invention would have been prima facie obvious. 

      Applicant’s Arguments/Response to Arguments 
Applicant argues: Nowhere does Black teach or suggest deleting a portion of the DMD gene that is 700 kb or more.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. This is because the claim kit does not require the DMD gene. As such, the size of deletion of a portion of the gene is immaterial to the claimed invention. 
Because Applicant’s arguments are not found persuasive, the rejection is maintained. 


Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632